QUICK-DETACHABLE BRAKE
FLUID TEST STRUCTURE



FIRST OFFICE ACTION


DRAWINGS

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the element number 252 which is not set forth in the specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the element numbers in the description in compliance with 37 CFR 1.121(b) are required in reply to the office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next office action. The objection to the drawings will not be held in abeyance.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

35 U.S.C. § 102

In accordance with 35 U.S.C. 102(a)(1), a person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchanan (5,380,091).

With respect to independent claim 1, Buchanan sets forth a quick-detachable brake fluid test structure (see Fig. 2) comprising:
a body (3) which has therein a connecting plate (unnumbered structure connected to 15A/B which passes through 9 in Fig. 2) and a fixing seat (8);
a conductive wire (15A/B) disposed on the connecting plate;
a temperature sensor (6) disposed on the fixing seat (Fig. 3);
a front assembly body (7) disposed at a front end of the body and disposed with a front sleeve (Fig. 3);
a heating element (5) and a heat conductive pipe (14A/B) disposed inside the front assembly body and the front sleeve wherein the heating element and heat conductive pipe are respectively connected to the connecting plate and the temperature sensor (Figs. 2 & 3).

With respect to claim 2, Buchanan sets forth that the front end (7) of body (3) is formed with a front assembly hole (hole through 8A) and disposed with a front fixing member (8A).

With respect to claim 3, Buchanan sets forth that a side of the front assembly body (7) is formed with a fixing hole (13) communicating with the front assembly hole (hole through 8A) and provided for the front fixing member (8A) to be assembled to fix the front assembly body at the front end of the body.

With respect to claim 5, Buchanan sets forth that the fixing seat (8) is positioned inside the body by an inner positioning member (11).

With respect to claim 7, Buchanan sets forth that a heating extension is formed at one end of the heating element (5).

Allowable Subject Matter

Claims 4, 6, and 8 - 10 are objected to as being dependent upon rejected claim 1, but would be allowable if rewritten in independent form including all of the limitations of claim 1 and any intervening claims.

With respect to claim 4, the prior art fails to teach or suggest a temperature-sensitive fixing member assembled on a fixing seat by an inner fixing member, and one end of the temperature sensor assembled on the temperature-sensitive fixing member and the fixing seat.

With respect to claim 6, the prior art fails to teach or suggest a communicating groove formed on the fixing seat and one end of the heat conductive pipe assembled in the communicating groove and contacting the temperature sensor.

With respect to claim 8, the prior art fails to teach or suggest that the extension tube is electrically connected to the connecting plate and a material hardness of the extension tube is greater than a material hardness of the heating extension.

With respect to claim 9, the prior art fails to teach or suggest that a front end of the front sleeve is formed with a plurality of guide holes communicating with the inner passage and the outer passage, and that a front sleeve through hole is formed on a side of the front sleeve to communicate with the outer passage.

With respect to claim 10, the prior art fails to teach or suggest a front sleeve assembling hole formed on the side of the front sleeve to communicate with the front sleeve fixing hole, and the front sleeve provided with a front sleeve fixing member passing through the front sleeve assembling hole and assembled with the front sleeve fixing hole to fix the front sleeve on the front assembly body.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Eric S. McCall/Primary Examiner
Art Unit 2856